DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – PRINTING DEVICE AND SERVER TO RECEIVE AN E-MAIL INCLUDING AN ATTACHED PRINT DATA AND DETERMINE WHETHER SENDER E-MAIL ADDRESS IS STORED IN A TABLE IN WHICH A USER ID AND E-MAIL ADDRESS ARE REGISTERED IN ASSOCIATION WITH EACH OTHER --


(End of amendment)

Allowable Subject Matter
4.         Claims 1-23 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “in a case where the e-mail is received via the communication interface, determine whether a sender e-mail address of the e-mail is in the table; in a case where it is determined that the sender e-mail address is in the table, obtain a user ID associated with the sender e-mail address from the table and store the attached data in the memory in association with the obtained user ID; accept an input of the user ID and the password to the input unit; authenticate the user ID and the password which are inputted to the input unit; and cause the printing unit to print the attached data, the attached data being stored in the memory in association with the authenticated user ID”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 8 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “determine whether the sender e-mail address included in the print instruction is in a table in which a user ID and an e-mail address are registered in association with each other;  accept an input of the user ID and the password to the input unit; and in a case where it is determined that the sender e-mail address is in the table and an inputted user ID and an inputted password which are inputted to the input unit are identical to a registered user ID and a registered password which are registered in the table in association with the sender e-mail address, cause the printing unit to print the target image which is represented by the attached data related to the first relation information included in the print instruction”, in combination with all other limitations as claimed in independent claim 8.
             The independent claim 16 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “determine whether a sender e-mail address of the e-mail is in a table in which a user ID and an e-mail address are registered in association with each other; and in a case where it is determined that the sender e-mail address is in the table, send a first print instruction including first relation information related to the attached data to a printing device via the communication interface, the first print instruction being for causing the printing device to print the target data represented by the attached data related to the first relation information in a case where an inputted user ID and an inputted password inputted to the printing device are identical to a registered user ID and a registered password registered in the table in association with the sender e-mail address”, in combination with all other limitations as claimed in independent claim 16.
             The independent claim 23 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “determine whether a sender e-mail address of the e-mail is in a table in which a user ID and an e-mail address are registered in association with each other; and in a case where it is determined that the sender e-mail address is in the table and an inputted user ID and an inputted password inputted to the printing device are identical to a registered user ID and a registered password registered in the table in association with the sender e-mail address, send a first print instruction including first relation information related to the attached data to the printing device via the communication interface, the first print instruction being for causing the printing device to print the target data represented by the attached data related to the first relation information”, in combination with all other limitations as claimed in independent claim 23.       
           The dependent claims 2-7, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 9-15, depend either directly or indirectly from claim 8, and are therefore allowable for at least the same reasons as claim 8.
            The dependent claims 17-22, depend either directly or indirectly from claim 16, and are therefore allowable for at least the same reasons as claim 16.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2019/0364159              c. US Pub 2007/0239690
            b. US Pub 2013/0242335              d. US Pub 2012/0188600

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674